434 F.2d 1052
NATIONAL LABOR RELATIONS BOARD, Petitionerv.MULLIGAN OF DEARBORN, INC., Crest Mercury, Inc., and Milligan Lincoln-Mercury, Inc., Respondents.
No. 20267.
United States Court of Appeals, Sixth Circuit.
December 23, 1970.

On Petition to Enforce an Order of the National Labor Relations Board.
Charles R. Both, N. L. R. B., Washington, D. C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Abigail Cooley Baskir, Marjorie Slaiman Gofreed, Attys., N. L. R. B., Washington, D. C., on the brief, for petitioner.
Walter B. Connolly, Jr., Detroit, Mich., Stringari, Fritz, Fiott & Burwell, Kenneth J. Fiott, Detroit, Mich., on the brief, for respondents.
Before McCREE, BROOKS, and MILLER, Circuit Judges.

ORDER.

1
This cause came on to be heard upon the application of the National Labor Relations Board for enforcement of its order issued against respondents on April 1, 1969. The factual situation underlying the Board's findings, conclusions and order are set forth in the opinion of the Board reported at 175 N.L.R.B. No. 30. The Board found that the companies had violated Section 8(a) (5) and (1) of the Act, 29 U.S.C. § 158 (a) (5) and (1), and ordered the companies to cease and desist from committing the unfair labor practices found, and from, in any like manner, interfering with, restraining, or coercing their employees in the exercise of their Section 7 rights. The Board's order also extends the certification year of the union, the Automotive Salesmen's Association, for one year from the date when the companies begin to bargain in good faith and it requires the companies to engage in collective bargaining with the union upon request, to embody in a signed agreement any understanding reached, and to post appropriate notices.


2
Upon due consideration of the record on appeal, and the briefs and oral arguments of counsel, it appears to the court that the findings and order of the Board are supported by substantial evidence on the record as a whole, and are otherwise in accordance with law.


3
Accordingly, it is ordered that the order of the Board be, and it hereby is, enforced.